Citation Nr: 0631431	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for right and left 
shoulder disorders.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left hip disorders.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left knee disorders.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active duty in the United States Air Force 
from January 1957 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the reopening 
of the appellant's claim of service connection for a 
bilateral hip disorder, a bilateral knee disorder, a low back 
disorder and headaches.  (The claims had previously been 
denied in Board decisions issued in November 1981 and June 
1983.)  The RO determined that new and material evidence 
sufficient to reopen these claims had not been submitted.  
The RO also denied the appellant's additional claims of 
entitlement to service connection for a neck disorder and a 
bilateral shoulder disorder.  

These issues were remanded to the RO in August 2005 because 
review of the October 2002 rating action and the March 2004 
Statement of the Case (SOC) showed reliance by the RO on 
medical evidence from the Northern Navaho Medical Center in 
its denial of the remanded issues.  Examination of those 
medical records revealed that one page belonged to someone 
other than the veteran in this case, while another forty 
pages of records belonged to a third person.  The Board 
remanded in order to have those records removed from the 
appellant's claims file and his case re-adjudicated by the RO 
with consideration of his, and only his, records.  The 
Appeals Management Center (AMC) re-adjudicated the claims in 
November 2005.

After the AMC readjudication, and before the Board could 
undertake its appellate review of the issues, the Board 
received new evidence from the veteran.  Some of the evidence 
received is new to the record and therefore was not 
considered by the Agency of Original Jurisdiction (AOJ) in 
adjudicating these claims.  Absent a waiver from the 
appellant, a remand is required in order that the new 
evidence be considered first by the AOJ.  See generally 
VAOPGCPREC 1-2003.  The Board apprised the veteran in July 
2006 of his right to have this newly submitted evidence 
considered by the AOJ.  In a letter from the veteran dated in 
August 2006, he requested that his case be returned to the 
AOJ for review of the new evidence. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim 
for service connection, including 
his claims to reopen; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The notice 
should also address what is required 
to reopen each of the previously 
denied claims as well as what is 
required to substantiate the 
underlying claims of service 
connection.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received, including that 
submitted by the veteran in February 
2006.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

